ATTORNEY GRIEVANCE COMMISSION                                  IN THE
OF MARYLAND                                                    COURT OF APPEALS
                                                               OF MARYLAND
               Petitioner,
                                                               Misc. Docket AG No. 03
V.
                                                               September Term, 2015
WALTER H. IULLIAN

               Respondent.
                                                  ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to

Maryland Rule 16-722, in which Respondent admits he committed professional misconduct in

violation of Rule 1.15(d) and 8.4 (d) of the Maryland Lawyers' Rules of Professional Conduct, and

the record herein, it is this Etb day of July, 2015,

       ORDERED, that Respondent, Walter H. Killian, be and he is hereby disbarred from the

practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Walter H. Killian from the

register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of

the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland

Rule 16-772(d).




                                                 /s/ Lynne A. Battaglia
                                                Senior Judge